Citation Nr: 9907130	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  98-14 140	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from an August 
1998 rating decision of the Atlanta, Georgia, regional office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for diabetes mellitus and assigned 
a 20 percent rating therefore, effective as of March 2, 1992; 
granted an increased rating for 50 percent for the veteran's 
service-connected right hip disability, effective from 
November 1, 1991; and continued the 30 percent rating for the 
veteran's service-connected left hip disability.  In the same 
rating decision, the RO granted entitlement to a total rating 
for compensation purposes based on individual unemployability 
due to service-connected disabilities (TDIU), effective from 
December 1, 1992.

By a letter dated September 3, 1998, the RO notified the 
veteran and the attorney representing the veteran of the 
payment of past-due benefits and the referral of the file to 
the Board for a decision concerning the attorney's 
eligibility for payment of a fee for his services from the 20 
percent of past-due benefits withheld by the RO.  They were 
given 30 days within which to submit to the Board evidence or 
argument concerning payment of attorney fees.  No response 
has been received from either the veteran or his attorney.  
The question of whether such withheld benefits should be paid 
to the veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision on the appeal from the denial of 
claims of entitlement to service connection for diabetes 
mellitus and increased ratings for right and left hip 
disorders was rendered in November 1995.

2.  The notice of disagreement which preceded the Board's 
November 1995 decision was received by the RO in November 
1992.

3.  The attorney was retained by the veteran in February 
1996.

4.  The attorney filed the fee agreement with the RO in 
February 1996.

5.  The Board has not promulgated a final decision on the 
issue of entitlement to TDIU.

6.  Past-due benefits are payable based on the RO's August 
1998 rating decision, which granted service connection for 
diabetes mellitus and awarded a rating of 20 percent, 
effective as of March 2, 1992; granted an increased rating 
for 50 percent for the veteran's service-connected left hip 
disability, effective from November 1, 1991; continued the 30 
percent rating for the veteran's service-connected left hip 
disability; and granted entitlement TDIU, effective from 
December 1, 1992.

7.  The total fee for the attorney's services is no more than 
20 percent of past-due benefits and is wholly contingent on a 
favorable resolution of the case.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board have been met 
regarding the attorney's representation in the claims for 
service connection for diabetes mellitus and increased 
ratings for right and left hip disorders.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 1997); 38 C.F.R. § 20.609(c) 
(1998).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded for 
diabetes mellitus and a right hip disorder have been met.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1997); 38 C.F.R. 
§ 20.609(h) (1998).

3.  The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board have not been met 
regarding the attorney's representation in the claim of 
entitlement to TDIU.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 1997); 38 C.F.R. § 20.609(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1997); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In February 1996, the Board received a copy of a fee 
agreement between the veteran and the attorney which was 
signed by the attorney in February 1996.  The agreement 
provided for the payment of a fee of 20 percent of the total 
amount of any past-due benefits awarded on the basis of the 
veteran's claim with the VA, to be paid directly by VA from 
the award.  The Board advised the RO to withhold payment of 
20 percent of any past-due benefits awarded pending review of 
the attorney fee agreement by the Board.

I.  Service Connection for Diabetes Mellitus and Increased 
Rating for Right Hip

It is clear that the statutory and regulatory criteria for 
eligibility for payment of attorney fees from past-due 
benefits, resulting from these two issues, have been met.  
The Board issued a final decision in November 1995 concerning 
the issues of service connection for diabetes mellitus and 
increased ratings for right and left hip disabilities.  The 
notice of disagreement which preceded this Board decision was 
received by the RO in November 1992.  The attorney was 
retained within one year of the date of the November 1995 
Board decision.

In addition, the fee agreement, signed by the veteran-
claimant and the attorney in February 1996, meets the 
requirements of 38 U.S.C.A. § 5904(d) (West 1991 & Supp. 
1998) for payment of the attorney by VA from the past-due 
benefits awarded to the veteran.  Under 38 U.S.C.A. § 5904(d) 
and 38 C.F.R. § 20.609(h) (1998), the following requirements 
must be met for VA to pay the attorney's fee from past-due 
benefits:  (1) a copy of a fee agreement is in the veteran's 
file; (2) past-due benefits are payable based on a favorable 
resolution of the issue or issues previously before the 
Board; (3) the total fee provided for in the agreement 
(excluding expenses) does not exceed 20 percent of past-due 
benefits; and (4) the amount of the fee must be wholly 
contingent on whether or not the "matter" is resolved in a 
manner favorable to the claimant.  

In this case, the record reflects that the attorney filed the 
fee agreement with the RO in February 1996.  Past-due 
benefits are payable based on the August 1998 rating 
decision, which granted service connection and assigned a 20 
percent rating for diabetes mellitus and awarded an increased 
rating for a right hip disorder-benefits previously denied 
by the Board in November 1995.  The fee agreement provides 
for 20 percent of the total amount of any past due benefits 
awarded on the basis of the veteran's claim as the total fee 
for the attorney's services.  Finally, the agreement clearly 
indicates that the payment of attorney fees is contingent on 
the award by VA of past-due benefits.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the grant of 
service connection for diabetes mellitus and the award of an 
increased rating for a right hip disorder.

Past-due benefits is defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

The RO granted service connection and awarded a 20 percent 
disability evaluation for diabetes mellitus effective from 
March 2, 1992, and granted a 50 percent disability evaluation 
for the right hip disability effective from November 1, 1991.  
In this case, however, the veteran had been awarded a 100 
percent evaluation for the left hip disability through 
November 1992.  Thereafter, the veteran had been paid 
compensation at the combined rate of 60 percent.  Thus, even 
though the award and evaluation of the diabetes mellitus was 
effective from March 2, 1992, and the award of the increased 
rating for the right hip disability was effective from 
November 1, 1991, the past-due benefits, as defined in 38 
C.F.R. § 20.609(h)(3), did not begin to accrue until the 100 
percent rating was terminated at the end of November 1992.  

Formerly, the service-connected disabilities were a right hip 
disorder, rated at 30 percent; a left hip disorder, rated at 
30 percent; and hypertension, rated at 10 percent; plus 
noncompensable disabilities of a left heel spur, status post 
hiatal hernia repair, and bilateral hearing loss.  The 
combined disability evaluation was 60 percent from December 
1, 1992, based on these disabilities combined with a 
bilateral factor for the hip disabilities.  See 38 C.F.R. 
§§ 4.25, 4.26 (1998).  The grant of service connection for 
diabetes mellitus and the award of an increased disability 
evaluation for the right hip changed the combined rating to 
80 percent, effective from December 1, 1992, as shown by the 
rating decision of August 1998 and the regulations cited 
immediately above.  

Thus, in this case, the past-due benefits concerning the 
issues for which the attorney may charge a fee involve a lump 
sum payment representing the difference between the amount 
which would have been paid under a combined rating of 60 
percent and the amount which would be paid under a combined 
rating of 80 percent from December 1, 1992, (when a 100 
percent rating for the veteran's left hip was reduced to 30 
percent) to the date of the August 3, 1998 rating decision.  
This may differ from the amount withheld by the RO pending 
the Board's decision on the attorney's eligibility for 
payment.  As the fee totals no more than 20 percent of past-
due benefits, it is presumed reasonable in the absence of 
evidence to the contrary.  See 38 C.F.R. § 20.609(f) (1998).

II.  Claim for TDIU

It is also clear that the criteria for eligibility for 
payment of attorney fees from past-due benefits awarded by 
the RO for TDIU have not been met.  In the August 1998 rating 
decision, the RO also granted TDIU, effective from December 
1, 1992.  The Board has never issued a decision concerning 
the veteran's entitlement to TDIU.  Consequently, the 
requirements of 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c) are not met.  Therefore, the Board concludes that 
the attorney is not eligible for the payment of attorney's 
fees from past-due benefits awarded for TDIU.

III.  Fees Paid Pursuant to the Equal Access to Justice Act

Finally, the Board notes that in January 1997, the General 
Counsel and the veteran's attorney filed a stipulated 
agreement settling the application for the award of attorney 
fees pursuant to the Equal Access to Justice Act (EAJA).  The 
Court granted the stipulated agreement in January 1997, 
dismissing the application for attorney fees and expenses on 
terms agreed upon.  The veteran's attorney received 
$1,882.97.  The issue of the relationship between fees 
awarded pursuant to 38 U.S.C.A. § 5904(d) (West 1991) and 
pursuant to EAJA has been addressed by the VA's General 
Counsel, VAOPGCPREC 12-97, 62 Fed.Reg. 37952, 37953 (Jul. 15, 
1997).  In part, the opinion held 

The claimant's attorney is permitted to 
seek recovery of attorney fees under both 
38 U.S.C. § 5904 and 28 U.S.C. § 2412.  
Section 506(c) of the Federal Courts 
Administration Act of 1992 expressly 
provides that, where the claimant's 
attorney receives fees for the same work 
under both 38 U.S.C. § 5904(d) and 
28 U.S.C. § 2412, the claimant's attorney 
must refund to the claimant the amount of 
the smaller fee.  The attorney may keep 
the larger of the fees recovered, but 
must return the amount of the smaller fee 
to the claimant.

The agreement between the veteran and the attorney provides 
that the amount of the EAJA award will be subtracted from the 
payment resulting from this decision.  This agreement 
comports with the General Counsel's opinion, and the Board 
assumes that the parties will honor it.


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA on the issues of entitlement to 
service connection for diabetes mellitus and an increased 
rating of 50 percent for a right hip disorder is established.  
The attorney should be paid 20 percent of past-due benefits 
awarded the veteran for the grant of service connection for 
diabetes mellitus and the grant of an increased rating of 
50 percent for a right hip disorder; this is 20 percent of 
the difference between what the veteran was paid based on the 
combined rating of 60 percent and the amount he would have 
been paid based on a combined rating of 80 percent, beginning 
December 1, 1992 and ending on the date of the August 3, 1998 
rating decision.  

Eligibility for payment of attorney fees from past-due 
benefits awarded for TDIU is denied.  None of the veteran's 
past-due benefits resulting from the grant of TDIU by the 
rating decision of August 3, 1998, should be paid to the 
attorney.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals
